Name: 91/222/EEC: Commission Decision of 26 March 1991 concerning the extension of the financial contribution by the Community for continuation of eradication of contagious bovine pleuropneumonia in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  Europe;  means of agricultural production;  agricultural activity
 Date Published: 1991-04-19

 Avis juridique important|31991D022291/222/EEC: Commission Decision of 26 March 1991 concerning the extension of the financial contribution by the Community for continuation of eradication of contagious bovine pleuropneumonia in Spain (Only the Spanish text is authentic) Official Journal L 098 , 19/04/1991 P. 0019 - 0020COMMISSION DECISION of 26 March 1991 concerning the extension of the financial contribution by the Community for continuation of eradication of contagious bovine pleuropneumonia in Spain (Only the Spanish text is authentic) (91/222/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 91/133/EEC (2), and in particular Articles 3 (4) and 4 thereof, Whereas outbreaks of contagious bovine pleuropneumonia (CBPP) have occured in Spain in July 1990; whereas following this situation, the Commission has already adopted Decision 91/70/EEC (3); Whereas new outbreaks of contagious bovine pleuropneumonia have occurred in Spain; whereas the appearance of this disease is a serious danger to the Community's cattle; whereas it is appropriate to continue the action of eradication of this disease in Spain; Whereas it proves necessary, in order to ensure the success of the action, to adopt the appropriate rules; whereas the Spanish authorities have undertaken to respect those rules; Whereas scientific studies have been undertaken at Community level in order to harmonize the rules for diagnosis of contagious bovine pleuropneumonia; whereas this Decision may be reviewed in order to bring it in line with improvement of scientific knowledge; Whereas, in accordance with Decision 90/424/EEC, the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For outbreaks of contagious bovine pleuropneumonia occurred from 1 October 1990 to 31 March 1991, Spain may obtain a Community financial contribution. The financial contribution by the Community, as defined in Article 4, will be granted on condition that Spain observes the rules laid down in this Decision. Article 2 For the purpose of this Decision: 1. holding means an agricultural establishment or officially-supervised dealers' premises, situated in the territory of Spain, in which bovine animals for breeding, sale or slaughter are regularly kept or bred; 2. infected area means an area of at least three kilometres around a holding in which, according to official findings, an outbreak of contagious bovine pleuropneumonia has been diagnosed or a holding epidemiologically linked to an outbreak; 3. serological test means the complement fixation test (Campbell and Turner's modified method); 4. case means an animal, reacting to a serological test confirmed as positive by the reference laboratory and/or showing at post mortem inspection, the pathological lesions of contagious bovine pleuropneumonia, and/or from which Mycoplasma mycoides subspecies mycoides (small colonies biotype) has been isolated; 5. reactors mean animals reacting to a serological test. Article 3 The Spanish central authorities shall adopt: 1. measures to identify outbreaks of contagious bovine pleuropneumonia intended more particularly: (a) to oblige notification of all the suspected and confirmed outbreaks of contagious bovine pleuropneumonia; (b) to organize special epizootiological investigations to identify infected holdings and in particular to perform a complete serological survey; (c) to declare infected areas; 2. measures to eliminate outbreaks of contagious bovine pleuropneumonia intended more particularly: (a) - to forbid movement of all the bovines present in holdings in which reactors are found, except under official supervision for immediate slaughtering, until such time as all bovines over 12 months of age within such zone have reacted negatively to three tests carried out at intervals of not less than three weeks; - if there is a small number of low positive reactions, it may be decided to sacrifice one or more reactors. A final diagnosis may be made by means of post mortem examination and/or laboratory investigation; (b) to forbid movement of all the bovines present in infected zones, except under official supervision for immediate slaughtering, until such time as all bovines over 12 months of age within such zone have reacted negatively to three tests carried out at intervals of not less than three weeks; (c) to slaughter all the bovines present in a holding in which a large number of cases have occurred; (d) to test all the bovines present in the infected zone; (e) to allow slaughter of bovines according to the second indent of point (a) and point (c) under official supervision in slaughterhouses designated for this purpose by the Spanish central authorities, immediately after the owner or the person in charge has been officially notified of the results of tests or investigations. Without prejudice to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (4), the meat of those animals can be placed on the market provided that during ante mortem and post mortem health inspections they have not shown any alteration that could render the carcases or offal unfit for human consumption; (f) to pay immediate and adequate compensation for the owners of bovines which have been slaughtered in accordance with the second indent of point (a) and point (c); (g) to order cleaning and disinfection of holdings after the bovines have been slaughtered; 3. common measures as follows: (a) the therapeutic treatment or the use of vaccine against contagious bovine pleuropneumonia must be forbidden; (b) the establishment of a system identifying all bovines on the national territory so that the region and the holding of origin can be traced at any time; (c) the registration of holdings engaged in bovine farming; (d) the control of movement of bovines; (e) an action to inform veterinarians in order to call their attention to the implementation of the measures. In particular, tissue with suspect lesions must be sent to a reference laboratory; (f) notification to the Commission and Member States of the number of reactors, of cases, of outbreaks and holdings in which reactors are found. Article 4 The financial contribution by the Community shall be: - 50 % of the costs incurred by Spain in compensating owners for the slaughter and for destruction, as appropriate, of bovine and bovine products, - 50 % of the costs incurred by Spain for the cleaning, disinfection and disinsectization of holdings and equipment, - 50 % of the costs incurred by Spain in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 5 The Community financial contribution shall be granted after supporting documents have been submitted. Article 6 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 26 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 9. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18. (3) OJ No L 39, 13. 2. 1991, p. 21. (4) OJ No 121, 29. 7. 1964, p. 2012/64.